Citation Nr: 0902581	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO. 06-14 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder. 

2. Entitlement to service connection for a right leg 
disorder.

3. Entitlement to service connection for a left leg disorder.

4. Entitlement to service connection for a left knee 
disorder.

5. Entitlement to service connection for a right hip 
disorder.

6. Entitlement to service connection for a left hip disorder.

7. Entitlement to service connection for a lumbar spine 
disorder.

8. Entitlement to service connection for a cervical spine 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1968 until 
March 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia. 

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases. 
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims. 
The veteran has neither claimed nor submitted evidence of a 
new diagnosis for a new claim. As such, the current claim 
will be considered on the basis of new and material evidence 
and not as a separate and distinct claim. 


FINDINGS OF FACT

1. A final May 1969 rating decision denied a claim for 
service connection for a right knee disorder. 

2. The evidence associated with the claims file since the May 
1969 final denial does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a right knee disorder.  

3. The medical evidence of record does not show that the 
veteran's right leg disorder is related to his active 
military service. 

4. The medical evidence of record does not show that the 
veteran's left leg disorder is related to his active military 
service. 

5. The medical evidence of record does not show that the 
veteran's left knee disorder is related to his active 
military service. 

6. The medical evidence of record does not show that the 
veteran has a right hip disorder related to his active 
military service. 

7. The medical evidence of record does not show that the 
veteran's left hip disorder is related to his active military 
service. 

8. The medical evidence of record does not show that the 
veteran's lumbar spine disorder is related to his active 
military service. 

9. The medical evidence of record does not show that the 
veteran's cervical spine disorder is related to his active 
military service. 





CONCLUSIONS OF LAW

1. The May 1969 rating decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2. Evidence received since the May 1969 rating decision is 
not new and material; the claim of entitlement to service 
connection for a right knee disorder is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3. The criteria for the establishment of service connection 
for a right leg disorder have not been met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

4. The criteria for the establishment of service connection 
for a left leg disorder have not been met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

5. The criteria for the establishment of service connection 
for a left knee disorder have not been met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

6. The criteria for the establishment of service connection 
for a right hip disorder have not been met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

7. The criteria for the establishment of service connection 
for a left hip disorder have not been met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

8. The criteria for the establishment of service connection 
for a lumbar spine disorder have not been met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

9. The criteria for the establishment of service connection 
for a cervical spine disorder have not been met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial. 

In this case, the notice letter provided to the veteran in 
October 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied. Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter. The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence. He 
was also asked to submit evidence and/or information in his 
possession to the RO. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.


With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal. However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection. Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot. 

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and 
identified private medical records. He submitted statements 
and additional medical records. He was also provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge. 

In addition, he was afforded a VA medical examination in 
September 2004. There is no duty on the part of VA to provide 
a new medical examination because as in Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), the veteran has been advised 
of the need to submit competent medical evidence indicating 
that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the veteran under the VCAA, does not contain competent 
medical evidence to suggest that the disorder is related to 
service. Indeed, the Board notes that obtaining a VA 
examination is unnecessary as there is otherwise sufficient 
medical evidence of record to make a decision. 38 U.S.C.A. 
§ 5103A(d). 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. 

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


New and Material Evidence

The veteran seeks to reopen a previously denied claim for 
service connection for a right knee disorder. A review of the 
record indicates that the veteran was previously denied 
service connection for that disorder in a May 1969 rating 
decision. The veteran did not file a Notice of Disagreement 
and the rating decision became final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).  

The RO does appear to have reopened the veteran's claim, as 
indicated in the January 2005 rating decision. However, the 
question of whether new and material evidence has been 
received to reopen a claim must be addressed by the Board 
regardless any RO action. Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the May 1969 rating 
decision consisted of service treatment records, which 
indicated that the veteran was repeatedly treated for 
swelling of the right knee. 

The May 1969 rating decision found that the veteran had been 
treated for bursitis of the right knee, but that that 
condition did not result in a disability. 

Subsequent to the May 1969 rating decision, no opinions as to 
the etiology of his right knee disorder have been provided. 
VA outpatient treatment records and private medical records 
note treatment for a right knee disorder, but did not provide 
any opinions as to the etiology of the right knee disorder. 
None of the medical records submitted subsequent to the prior 
final decision provided any medical nexus opinions relating 
the etiology of the veteran's claimed disorder to service. 

In his current attempt to reopen the claim, the veteran has 
also filed additional personal statements, claiming that he 
has either injured his right knee in service or that his 
right knee had been a pre-existing disorder that was 
aggravated by his service. 

Although the evidence submitted since the May 1969 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material. None of the newly 
associated evidence provided any medical evidence attributing 
the veteran's claimed right knee disorder to his active 
service. The newly submitted medical evidence only 
demonstrates what was previously known, that the veteran has 
received treatment for his claimed right knee disorder. 
Additionally, the new lay evidence attesting to the veteran's 
claim is redundant of earlier statements of having developed 
a right knee disorder, but do not provide competent medical 
evidence supportive of his claim. 

The evidence received since the May 1969 rating decision does 
not contain credible medical evidence indicating that the 
veteran has a right knee disorder related to service. 
Therefore, the additional evidence received is not 
"material" since it does not relate to an unestablished 
fact necessary to substantiate his service connection claim, 
specifically that his right knee disorder developed in or is 
related to his service, and does not raise a reasonable 
possibility of substantiating the claim. Accordingly, the 
Board finds that the claim for service connection may not be 
reopened. 

Service Connection Claims

The veteran essentially contends that he developed disorders 
due to service, including disorders of the bilateral legs and 
hips, the left knee, and the lumbar and cervical spine. In 
the alternative, he contends that his preexisting disorders 
were aggravated by service.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. That an injury or event occurred 
in service alone is not enough. There must be chronic 
disability resulting from that injury or event. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination.  38 U.S.C.A. § 1111 
(West 2002).

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a veteran may obtain 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).



In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The veteran's February 1968 enlistment examination generally 
indicates the veteran to have normal extremities and a normal 
spine. A March 1968 medical record noted that the veteran 
reported that he previously had epilepsy and had been 
paralyzed, and that he cannot run. The examiner noted a 
history of an auto accident and that the veteran complained 
of pain to the right mid shin. The veteran had a healed right 
fibular fracture and was found fit for duty. A December 1968 
record noted that the veteran was provided an x-ray for the 
left fibula talsa, which was negative for a fracture. His 
December 1968 Neurological Clinic note indicated that he had 
a sprain and a cast on the right foot, following a fall down 
a flight of stairs. The note later clarified that the cast 
was on the left leg. 

The record is generally silent as to treatment for the 
veteran's claimed bilateral legs and hips, left knee, and 
lumbar and cervical spine disorders for years following 
service. An October 1993 private medical record from Memorial 
Hospital indicated that the veteran had an arthroscopy of the 
left knee. 

A general VA examination was provided in August 2004 and a 
report was made in September 2004. The veteran reported that 
he was involved in a car accident in 1964, injuring his 
knees, back, hips, and legs and causing constant pain. He 
reported that his bilateral legs, knees, hips, and lumbar and 
cervical back disorders generally included constant pain and 
difficulty with movement.

The September 2004 VA report noted that the veteran's hip 
joints appeared within normal limits and that range of motion 
was limited by pain, which had a major functional impact. The 
veteran's knee joints also generally appeared within normal 
limits, but that range of motion was limited by pain, 
fatigue, weakness, lack of endurance, and incoordination. The 
cervical spine showed no evidence of radiating pain, muscle 
spasm, or tenderness. Range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination. There was no ankylosis of the spine. The 
thoracolumbar spine revealed complaints of radiating pain, 
but muscle spasm and tenderness was absent. Range of motion 
was additionally limited by pain, which had a major 
functional impact. There was no ankylosis of the spine, but 
were signs of intervertebral disc syndrome at the lumbar 
spine. 

The September 2004 VA report diagnosed the veteran with 
status trauma to the bilateral legs with residuals of post 
traumatic deformity with pain on usage; degenerative joint 
disease of the bilateral knees; degenerative joint disease of 
the left hip; degenerative disc disease of the lumbar spine 
with intervertebral disc at L4-L5 and cervical spines. No 
opinion as to the etiology of the veteran's disorders was 
provided by the examiner. 

A VA Orthopedics Consult was provided in November 2004. The 
veteran reported that he had initially injured his knee at 16 
years old and subsequently reinjured it in service, after 
which his knee problems progressed. The examiner found him to 
have chondromalacia of the medial femoral condyle, possibly 
patella, with degenerative medial meniscus, but did not 
specify which knee was involved. 

A threshold requirement for the granting of service 
connection is evidence of a current disability. In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). There is no documented evidence of a right hip 
disorder. Although the September 2004 VA examination found 
him to have degenerative joint disease of the left hip, no 
diagnosis was made in regards to the right hip. Additionally, 
no medical evidence of record indicates a right hip 
diagnosis. As such, there is no evidence of a current right 
hip disability and the claim for service connection for a 
right hip disorder is denied. 



Additionally, despite the in-service fall down the stairs, 
following that incident the veteran was only found to have a 
sprained ankle. There is no competent medical evidence of a 
nexus between his current disorders of the bilateral legs or 
hips, left knee, or of the cervical or lumbar spine and 
service. 

In specific regard to the veteran's claim that his current 
disabilities were pre-existing conditions that were 
aggravated by service, the Board finds that the presumption 
of soundness under 38 U.S.C.A. § 1111 has not been rebutted 
in this case.  The veteran's February 1968 enlistment 
examination reported not pre-existing conditions.  And while 
in service it was later noted a pre-service history of an 
auto accident and that the veteran complained of pain to the 
right mid shin, the examiner stated that veteran had a healed 
right fibular fracture and that the veteran was otherwise fit 
for duty.  In any case, the Board notes that history provided 
by the veteran of the preservice existence of conditions 
recorded at the time of the entrance examination does not, in 
itself, constitute a notation of a preexisting condition.  38 
C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The 
Board finds that as there is not clear and unmistakable 
evidence of a preexisting condition to rebut the presumption 
of sound condition, there is no basis upon which to afford 
service connection based on aggravation.  38 U.S.C.A. §§  
1111, 1153; 38 C.F.R. § 3.306(a).  

The only other evidence provided as to the veteran's claims 
is his belief that his claimed disorders developed due to his 
service or were aggravated by his service. For example, the 
veteran reported a knee disorder aggravation due to service 
in his November 2004 VA Consult. Although the veteran can 
provide testimony as to his own experiences and observations, 
the factual question of if the veteran's disorders can be so 
attributed is a medical question, requiring a medical expert. 
The veteran is not competent to render such an opinion. 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992). 38 C.F.R. 
§ 3.159. He does not have the requisite special medical 
knowledge necessary for such medical opinion evidence.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claims for service 
connection for disorders of the bilateral legs and hips, left 
knee, and lumbar and cervical spine are denied. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for a right knee disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a left leg disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


